Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J., at jury trial and sentence; Michael A. Corriero, J., at resentence), rendered July 21, 2003, as amended May 17, 2006, convicting defendant of rape in the first degree, sodomy in the first degree (two counts), and sexual abuse in the first degree, and sentencing him, as a second violent felony offender, to consecutive terms of 25 years for the rape and sodomy convictions, consecutive to a term of seven years for the sexual abuse conviction, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility (see People v Bleakley, 69 NY2d 490, 495 [1987]), including its rejection of the theory that the charges were fabrications arising out of a matrimonial dispute. We do not find that the medical evidence undermined the child victim’s credible testimony.
All of defendant’s challenges to the court’s conduct, including those contained in his pro se brief, are unpreserved and we decline to review them in the interest of justice. As an alternative holding, we also reject them on the merits.
Defendant’s pro se ineffective assistance of counsel claims are unreviewable on direct appeal because they involve matters outside the record (see People v Rivera, 71 NY2d 705, 709 [1988]; People v Love, 57 NY2d 998 [1982]). On the existing record, to the extent it permits review, we find that defendant received effective assistance under the state and federal standards (see People v Benevento, 91 NY2d 708, 713-714 [1998]; see also Strickland v Washington, 466 US 668 [1984]). Defendant’s other pro se claims are without merit.
We perceive no basis for reducing the sentence. Concur— Lippman, EJ., Mazzarelli, Gonzalez, Sweeny and Acosta, JJ.